Appeal from a judgment of the Supreme Court (Torraca, J.), entered September 22, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner release on parole.
Petitioner, serving a term of imprisonment of 5 to 15 years for his conviction of the crime of attempted rape in the first degree, was denied parole based upon the gravity of his offense as well as his criminal and prison disciplinary records. In making its determination, the Parole Board held that petitioner could not remain at liberty without violating the law and that his release would be incompatible with the welfare of society. We find that the reasons given by the Parole Board are supported by the record and that the determination was made in accordance with the law. We have considered petitioner’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.